Case 1:20-cv-00087-JAO-KJM Document 32 Filed 11/28/20 Page 1 of 4         PageID #: 300




  MIA D. OBCIANA          8242
  GORDON REES SCULLY MANSUKHANI LLP
  500 Ala Moana Boulevard, Suite 7400
  Honolulu, Hawaii 96813
  Telephone: (808) 441-1824
  Facsimile: (808) 464-6535
  Email: mobciana@grsm.com


  Attorneys for Plaintiff
  JTH TAX LLC d/b/a LIBERTY TAX SERVICE

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII



    JTH TAX LLC d/b/a LIBERTY TAX     )           1:20-CV-00087
    SERVICE,                          )
                                      )
                         Plaintiff,   )           PLAINTIFF JTH TAX LLC d/b/a
         vs.                          )           LIBERTY TAX SERVICE’S
                                      )           MOTION FOR ENTRY OF
    OWEN H. D’SOUZA, NORMA C.         )           DEFAULT JUDGMENT
    D’SOUZA, and PICASSO TRIGGER      )
                                                  AGAINST DEFENDANTS
    COMPANY LLC,                      )
                                      )           No Trial Date Set
                         Defendants.  )
    _________________________________ )



         PLAINTIFF JTH TAX LLC d/b/a LIBERTY TAX SERVICE’S
             MOTION FOR ENTRY OF DEFAULT JUDGMENT
                       AGAINST DEFENDANTS

        COMES NOW Plaintiff JTH TAX LLC d/b/a LIBERTY TAX SERVICE

  (“Liberty” or “Plaintiff”), by and through its attorneys Gordon Rees Scully
Case 1:20-cv-00087-JAO-KJM Document 32 Filed 11/28/20 Page 2 of 4          PageID #: 301




  Mansukhani, LLP, and requests that the Clerk of the Court enter the default of

  Defendants OWEN H. D’SOUZA, NORMA C. D’SOUZA, and PICASSO

  TRIGGER COMPANY LLC (collectively “Defendants”) on Plaintiff’s Complaint

  Filed February 24, 2020, for failure on the part of Defendants to plead or otherwise

  defend against the Complaint, as provided for in Rule 55(a) of the Federal Rules of

  Civil Procedure.

        Liberty makes this motion pursuant to Fed. R. Civ. P. Rule 55, and Local

  Rule 7.1 and is supported by the accompanying memorandum in support, exhibits,

  and the records and files in this case.

  DATED:       Honolulu, Hawai‘i, November 28, 2020.



                                                 /s/ Mia D. Obciana
                                            MIA D. OBCIANA

                                            Attorney for Plaintiff
                                            JTH TAX LLC d/b/a
                                            LIBERTY TAX SERVICE




                                              2
Case 1:20-cv-00087-JAO-KJM Document 32 Filed 11/28/20 Page 3 of 4            PageID #: 302




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII



    JTH TAX LLC d/b/a LIBERTY TAX     )             1:20-CV-00087
    SERVICE,                          )
                                      )             DECLARATION OF MIA D.
                         Plaintiff,   )             OBCIANA
         vs.                          )
                                      )
    OWEN H. D’SOUZA, NORMA C.         )
    D’SOUZA, and PICASSO TRIGGER      )
    COMPANY LLC,                      )
                                      )
                         Defendants.  )
    _________________________________ )


                      DECLARATION OF MIA D. OBCIANA

        I, MIA D. OBCIANA, declare as follows:

        1.     I am counsel for the Plaintiff in the above-entitled matter and that I

  am licensed to practice law in the courts of the State of Hawai‘i, including the

  United States District Court for the District of Hawai‘i.

        2.     All the facts set forth in this declaration are within my personal

  knowledge.

        3.     Plaintiff’s Complaint was filed on February 24, 2020 and served upon

  Defendants on May 4, 2020. A true and correct copy of the Proof of Service was

  filed on May 20, 2020.
Case 1:20-cv-00087-JAO-KJM Document 32 Filed 11/28/20 Page 4 of 4           PageID #: 303




        4.     On May 27, 2020, counsel for Defendants entered his appearance for

  the record. ECF 18-19.

        5.     The time within which Defendants were required to file a response to

  the Complaint has expired and Defendants have not answered or otherwise moved

  to extend time to file their answer and have not requested an extension to file an

  answer.

        I declare under penalty of perjury that the foregoing is true and correct.

        DATED: Honolulu, Hawai‘i, November 28, 2020.



                                                     /s/ Mia D. Obciana
                                                MIA D. OBCIANA




                                            4
